 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 348 
In the House of Representatives, U. S.,

May 6, 2009
 
RESOLUTION 
Congratulating the University of North Carolina men’s basketball team for winning the 2009 NCAA Division I Men’s Basketball National Championship. 
 
 
Whereas, on April 6, 2009, the University of North Carolina Tar Heels defeated the Michigan State University Spartans 89–72 in the finals of the National Collegiate Athletic Association (NCAA) Division I Men's Basketball Tournament in Detroit, Michigan;  
Whereas the Tar Heels now hold 6 men's basketball national titles, including 5 NCAA tournament titles, tied for the third most in NCAA history;  
Whereas the Tar Heels have won men's basketball national championships in 1924, 1957, 1982, 1993, 2005, and 2009 and have played in a record 18 Final Fours;  
Whereas Tar Heels head coach and Asheville, North Carolina, native Roy Williams won his second NCAA title in his sixth year coaching the team, improving to 594–138 in 21 seasons as a head coach, and has the highest winning percentage of any active coach in men's basketball;  
Whereas Coach Williams and his coaching staff, including Assistant Coaches Joe Holladay, Steve Robinson, and C.B. McGrath, as well as each trainer, manager, and staff member, deserve praise and credit for their outstanding dedication to helping the North Carolina Tar Heels reach the summit of college basketball;  
Whereas Tar Heel seniors Tyler Hansbrough, Danny Green, Mike Copeland, Bobby Frasor, Marcus Ginyard, Patrick Moody, J.B. Tanner, and Jack Wooten celebrated 4 years at North Carolina with a National Championship, and became the winningest class in the 99-year history of the University of North Carolina men’s basketball program;  
Whereas Tar Heel junior Wayne Ellington was named Most Outstanding Player of the tournament, averaging 19.2 points per game;  
Whereas Tar Heel junior Ty Lawson and senior Tyler Hansbrough joined Wayne Ellington on the all-tournament team, along with Spartans players Kalin Lucas and Goran Suton;  
Whereas the roster of the North Carolina Tar Heels also included juniors Marc Campbell and Deon Thompson; sophomore Will Graves; and freshmen Ed Davis, Larry Drew II, Justin Watts, and Tyler Zeller;  
Whereas the Tar Heels set a record for the most points in one half of a Championship game with 55, and Tar Heel point guard Ty Lawson set a record for the most steals in a Championship game with 8;  
Whereas the North Carolina Tar Heels finished the 2008–2009 season with 34 wins and 4 losses, completing their third consecutive 30 win season;  
Whereas the Tar Heels won their second National Championship in 5 years;  
Whereas the Tar Heel players, coaches, and staff are outstanding representatives of the University of North Carolina, the oldest public university in the country and a distinguished leader in higher education that is consistently ranked among the Nation's top universities in academic performance;  
Whereas the Tar Heels showed tremendous dedication to their team, appreciation to their fans, sportsmanship toward their opponents, and respect for the game of basketball throughout the 2009 season, maintaining the tradition of excellence established by legendary coach Dean Smith; and  
Whereas residents of the Old North State and North Carolina fans worldwide are to be congratulated for their long-standing support, perseverance, and pride in the team: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the national champion North Carolina Tar Heels for their historic win in the 2009 National Collegiate Athletic Association Division I Men's Basketball Championship;  
(2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in helping the University of North Carolina Tar Heels win the tournament; and  
(3)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to University of North Carolina Chancellor Holden Thorp, Athletic Director Dick Baddour, and Head Coach Roy Williams for appropriate display.  
 
Lorraine C. Miller,Clerk.
